            Case 5:21-cv-00058-JFL Document 29 Filed 09/09/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

THOMAS P. WILLIAMS, SR.,                    :
          Plaintiff,                        :
                                            :
               v.                           :             No. 5:21-cv-00058
                                            :
STATE FARM,                                 :
            Defendant.                      :
____________________________________

                                          ORDER

       AND NOW, this 9th day of September, 2021, upon consideration of the Defendant’s

Motion to Dismiss Plaintiff’s Amended Complaint in Part, ECF No. 21, and for the reasons set

forth in the Court’s Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      Defendant’s partial motion to dismiss, ECF No. 21, is GRANTED.

       2.      Plaintiff’s bad faith claim, Count II, is DISMISSED with prejudice.



                                                     BY THE COURT:


                                                   /s/ Joseph F. Leeson, Jr.________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                               1
                                            090821
